Bbaley, J.
The defendant, while admitting that it haé appropriated the water as alleged in the bill, justifies the alleged conversion under a grant which confers the right at least during the lives of the grantors Diana F. Rice, formerly Diana F. Sherman, and Charles E. Sherman, tenants for life under the will of Russell Sherman, who died seised of the farm through which the brook runs. The tenants however having died, the life estates fell in, and the plaintiffs who derive title to the land under Leroy C. Sherman, the only son of Charles, in whom the remainder would vest by the terms of the will, contend that the defendant’s estate thereby terminated and that it became, and has continued to be, a trespasser.
But during the life of Diana, who predeceased Charles, the premises were sold for non-payment of taxes to one Richardson, who before the period of redemption had expired and prior to the deed to the mills conveyed the premises to Charles. The deed to the defendant being sufficient in form to pass whatever interest *235Charles possessed, it pleads among other defences the tax title in bar. The contention of the plaintiffs that the tax sale was fraudulent is not supported by the record, and, there being no affirmative extrinsic evidence affecting the regularity of the assessment and levy, the recitals in the collector’s deed are to be taken as true. Gen. Sts. c. 11, § 8; c. 12, §§ 28-33. St. 1911, c. 370. Bates v. Sharon, 175 Mass. 293. Welch v. Haley, 224 Mass. 261, 263. The title of the devisees accordingly was extinguished unless the estate was redeemed within two years from the date of sale, or relief within five years was sought in equity. Gen. Sts. c. 12, §§ 36, 42. Weeks v. Grace, 194 Mass. 296, 300. Davis v. Allen, 224 Mass. 551. Holbrook v. Brown, 214 Mass. 542.
While Charles did not hold in common with Diana, and owed no duty to her or to the remainderman to pay taxes, he had a legal interest in the land as tenant for life in expectancy which entitled him to redeem. Rogers v. Rutter, 11 Gray, 410. Hurley v. Hurley, 148 Mass. 444. Stone v. Stone, 163 Mass. 474. Hillis v. O’Keefe, 189 Mass. 139. Rogers v. Lynn, 200 Mass. 354. The title of the life tenants would not be destroyed until the period of redemption expired, and under the agreed statement of facts the deeds are incorporated by reference. If they are read especially as to the consideration named in each in connection with the facts, that his mother is given the use for life of all the testator’s estate on condition that if the testator’s sister desired "to live and and board with my wife during her life that my wife shall give her that support,” and that no other home where these provisions could be carried out except the farm is shown, the presumption, which we find nothing in the record sufficient to overcome, is that Charles never intended to act adversely to his mother’s interests, but redeemed for his own benefit. Hurley v. Hurley, 148 Mass. 444, 446. Solis v. Williams, 205 Mass. 350, 353. Callihan v. Russell, 66 W. Va. 524. It is unnecessary to decide whether upon redemption, and in what proportions, he could have enforced contribution from the other devisees.
And, the tax title never having matured, the devisees held their respective estates in accordance with the provisions of the will. Langley v. Chapin, 134 Mass. 82, 88, 89.
Nor has the defendant acquired any rights by prescription. The remainderman, the plaintiffs’ only grantor with title, had no *236right to possession until the death of his father, which occurred less than twenty years before the present suit was brought. Mixter v. Woodcock, 154 Mass. 535.
The defence of loches, although not pleaded, is also urged. The circumstances however are insufficient to justify the court on its own initiative to dismiss the bill. Stewart v. Joyce, 201 Mass. 301.
But, even if the bill can be maintained for injunctive relief under the first, second and third prayers, the plaintiffs, who had no exclusive ownership therein, cannot recover damages for the water taken by the defendant which are sought in the fourth prayer. The rights and duties of riparian owners on non-navigable streams having been fully discussed in Elliot v. Fitchburg Railroad, 10 Cush. 191, and in Stratton v. Mount Hermon Boys’ School, 216 Mass. 83, 87, need not be restated.
The question, whether the defendant had so diverted the flow .of the brook as to injure the plaintiffs in the exercise of their rights to the beneficial use of the stream and to have the water come to their land without any unreasonable diminution, was a question of fact. Pratt v. Lamson, 2 Allen, 275, 290. The diversion having been for a reasonable use leaving enough water for their needs, the master reports, that the plaintiffs offered no evidence of actual damages, and finds that they have suffered no actual damages. The finding is decisive not only of any claim that the defendant must pay for the. water used after the plaintiffs became the owners at the same rates as the rates charged for water by the city where its mills are located, but of the right to more than nominal damages. Elliot v. Fitchburg Railroad, 10 Cush. 191. Stratton v. Mount Hermon Boys’ School, 216 Mass. 83, 87. The case of Bliss v. Rice, 17 Pick. 23, relied on by the plaintiffs as permitting compensation based on the value of the use which the defendant made of the water, is not in point, as the plaintiff in that case had acquired the absolute right to the use of all the water. The distinction' between such a right and the reasonable use of the water in common with other riparian proprietors, which is all that the plaintiffs at bar had, is fully considered in Pratt v. Lamson, 2 Allen, 275, 287, 288. The master’s finding also disposes of any claim for actual damage for the maintenance of the pipe or disturbance of the soil which may be caused by its removal, but *237nominal damages should be awarded for the invasion of the plaintiffs’ right to undisturbed possession. Appleton v. Fullerton, 1 Gray, 186, 194. Lund v. New Bedford, 121 Mass. 286, 290.
The result is that the interlocutory decree denying the plaintiffs’ petition for a rehearing and recommital of the report is affirmed, and the final decree in so far as the plaintiffs’ exceptions are overruled and the report confirmed is also affirmed, but in all other respects it is reversed with costs.

Ordered accordingly.